254 S.W.3d 50 (2008)
STATE of Missouri, ex rel. Jeremiah W. NIXON, Attorney General, State of Missouri, Respondent,
v.
Paul CLARK, Appellant.
No. WD 68172.
Missouri Court of Appeals, Western District.
January 15, 2008.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
Application for Transfer Denied June 24, 2008.
Appellant acting pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Paul Harper, Asst. Attorney General, Jefferson City, MO joins on the briefs for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.

Order
PER CURIAM.
Paul Clark appeals the circuit court's grant of summary judgment in favor of the State of Missouri on its claim for incarceration reimbursement from him.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding *51 of existing law. The judgment is affirmed. Rule 84.16(b).